            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO
                    Judge Daniel D. Domenico

Civil Action No. 1:19-cv-02248-DDD-KMT

VINCENT GABRIEL,

      Plaintiff,
v.

EL PASO COMBINED COURTS,
DAVID LEE SHAKES, individually and in his official capacity as
Judge of El Paso Combined Courts,
GWEN PRATOR, individually and as employee of David Shakes,
DANIEL MAY, individually and in his official capacity as District
Attorney,
DAVID GUEST, individually and as an employee,
JOHN PARCELL, as an employee,
BECCA KINIKIN, as an employee, and
ADAM BAILEY, individually and as an employee,

      Defendants.


                                 ORDER


       Plaintiff Vincent Gabriel, proceeding pro se, filed this action un-
der 42 U.S.C. § 1983 seeking damages for alleged violations of his First,
Fifth, Eighth, Ninth, and Fourteenth Amendment rights. Before the
Court are Mr. Gabriel’s objections to an order by Magistrate Judge Kath-
leen M. Tafoya, to whom the Court referred three non-dispositive mo-
tions. (Mot. to Appoint Counsel, Doc. 4; Mot. for Restraining Order, Doc.
17; Defs.’ Mot. to Stay, Doc. 21; Order, Doc. 23; Objection, Doc. 24.1) The


1    This filing is styled “Rule 59(e) Motion (Manifest Injustice). An
Appeal to District Judge Daniel Domenico to Intervene . . . .” Rule 59(e),
                                   -1-
Objection also seeks an order to prevent Defendants from engaging in
certain harassing conduct and further calls for Magistrate Judge Tafoya
to recuse herself. (See also Notice re Objection, Doc. 26; Exhibits in Sup-
port, Doc. 27.)

                              OBJECTIONS

         Under Fed. R. Civ. P. 72(a), where objection has been made to an
order of a magistrate judge on a non-dispositive motion, a district judge
can modify or set aside any portion of that order found to be clearly er-
roneous or contrary to law. Ariza v. U.S. W. Commc’ns, Inc., 167 F.R.D.
131, 133 (D. Colo. 1996). District courts must affirm unless “on the en-
tire evidence [one] is left with the definite and firm conviction that a
mistake has been committed.” Ocelot Oil Corp. v. Sparrow Indus., 847
F.2d 1458, 1464 (10th Cir. 1988) (quoting United States v. United States
Gypsum Co., 333 U.S. 364, 395 (1948)). A document, like the one before
the Court, filed pro se is “to be liberally construed.” Erickson v. Pardus,
551 U.S. 89, 94 (2007); see also Williams v. Klien, 20 F. Supp. 3d 1171,
1173 (D. Colo. 2014) (construing “pleadings and other filings more liber-
ally and [holding] them to a less stringent standard” than filings by law-
yers).

         A. Motion to Stay

         The Complaint seeks damages arising out of Defendants’ failure
to expunge Mr. Gabriel’s arrest and criminal records pursuant to his



governing motions to amend a judgment, is inapplicable because no
judgment has issued in this case. A judgment is “a court’s final determi-
nation of the rights and obligations of the parties in a case.” Judgment,
Black’s Law Dictionary (7th ed. 1999). The Court therefore construes the
filing as objections to the order issued by the magistrate judge on the
motions referred to her.

                                   -2-
petition. On September 12, 2019, Defendants Prator, May, Guest, Per-
cell,2 Kinkin, and Bailey filed a motion to dismiss on grounds of qualified
and prosecutorial immunity. Defendants El Paso Combined Courts and
Judge Shakes were granted an extension of time through October 24,
2019, to answer or otherwise respond to the Complaint, but they antici-
pate also filing a dispositive motion and asserting immunity. Weighing
the factors set forth in String Cheese Incident, LLC v. Stylus Shows, Inc.,
No. 1:02-CV-01934-LTB-PA, 2006 WL 894955, at *2 (D. Colo. Mar. 30,
2006), Magistrate Judge Tafoya found that a stay of discovery is appro-
priate.

      Mr. Gabriel doesn’t object to the propriety of the stay. He instead
opposes permitting the El Paso Combined Courts and Judge Shakes ad-
ditional time to respond to the Complaint (Docs. 13, 15), which he sees
as “42-days of time extension giving the Defendants a total of over 179-
days without any questions whatsoever” that “inexcusably exemplifies a
manifest injustice.” (Objection ¶ 1.) The Court is uncertain how Mr. Ga-
briel reached these figures, but these Defendants will have responded to
the Complaint within seventy-six days of the filing of this case.3 Given
the scope of the constitutional provisions that Mr. Gabriel alleges have
been violated, this amount of time is reasonable; no clear mistake was
made by the magistrate judge. This objection is OVERRULED.




2       Although the Complaint identifies this individual as “John Par-
cell,” Defendants represent, on information and belief, that the correct
person is “John Percell.” (Doc. 20, at n.1.)
3     The record does not reflect that these, or any other, Defendants
were served with the Complaint. There are only forty-five days between
the El Paso Combined Courts’ and Judge Shakes’s first appearance (in
their motion for an extension and the time) and when their response to
the Complaint is due.

                                   -3-
      B. Motion to Appoint Counsel

      Mr. Gabriel’s motion for the appointment of counsel said only that
the Court should do so “given the complexity of this case and the fact
that [he] cannot afford counsel.” (Doc. 4, at 1.) As Magistrate Judge
Tafoya recognized, the determination of whether to appoint counsel in a
civil case is left to the sound discretion of the district court. Rucks v.
Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). Relevant here, Mr. Ga-
briel is only eligible for pro bono counsel if he “demonstrat[es] limited
financial means.” Local Atty R. 15(e)(1)(C). By affidavit, Mr. Gabriel now
adds only that as “a full-time student, [he has] a very limited income.”
(Doc. 24-1 ¶ 6.) This conclusion does not demonstrate financial need or
supply the Court with more information than was before the magistrate
judge. It is not a reason to disturb Magistrate Judge Tafoya’s order. This
objection is OVERRULED.

      C. Motion for Restraining Order

      Mr. Gabriel’s “Motion for a Restraining Order” cites two legal pro-
visions: Colo. Rev. Stat. § 18-3-602 (“Stalking”) and Fed. R. Civ. P. 65(b)
(“Temporary Restraining Order”). Magistrate Judge Tafoya analyzed
the motion under Rule 65 and found that Mr. Gabriel had not complied
with the local conferral rules, had not shown that he could not be com-
pensated by money damages, and had failed to supply an affidavit
clearly showing immediate or irreparable injury or loss. She therefore
denied the motion, and the Court agrees with that ruling based on the
materials then available.

      Mr. Gabriel has now supplied the Court with two affidavits. The
first (Doc. 24-1) generally affirms the allegations in the Complaint, that
Mr. Gabriel was falsely (because of racial motivation) charged with
shoplifting and prostitution, he was convinced by Defendants to enter
                                   -4-
into a deferred prosecution agreement, the case(s) against him were dis-
missed, he admittedly did not complete the aftercare program necessary
for his record to be expunged per the terms of the deferred prosecution
agreement, and the El Paso court did not expunge his record. As Magis-
trate Judge Tafoya correctly set out, two of the essential elements re-
quired to obtain preliminary injunctive relief are (1) irreparable harm
and (2) a likelihood of success on the merits. RoDa Drilling Co. v. Siegal,
552 F.3d 1203, 1208 (10th Cir. 2009).

      The first affidavit undermines both necessary showings. These
circumstances are in the past. Should the allegations and evidence sup-
port a viable claim, none of them demonstrate irreparable harm that
cannot be cured by damages.4 But more detrimental to his position is his
sworn admission that he did not complete the aftercare program. Each
of his claims seeks damages for failure to expunge his record (and re-
lated conduct).5 This raises serious concerns as to the likelihood of his
success on the merits.6 In that capacity, he has shown no entitlement to
preliminary relief, and his objection is OVERRULED.




4     For example, Mr. Gabriel believes the failure to expunge his rec-
ord has caused him emotional distress. Such compensatory damages are
awardable for claims brought pursuant to 42 U.S.C. § 1983. Jolivet v.
Deland, 966 F.2d 573, 577 (10th Cir. 1992).
5     (See Compl., Doc. 1 ¶¶ 25, 30, 33, 36, 41, 50, 54, 57.)
6      Mr. Gabriel has always maintained that there was no need for
him to complete the aftercare program because of his “strong perfor-
mance at the veteran’s court.” (Compl., Doc. 1 ¶ 16.) But he acknowl-
edges, in his affidavit, that completion of that program was a “term of
[his] Deferred Prosecution Agreement.” (Doc. 24-1 ¶ 10.) He therefore
agreed that expunction of his record would depend upon him finishing
the aftercare program.

                                   -5-
                      ADDITIONAL REQUESTS

      D. Motion to Prevent Harassing Conduct

      Mr. Gabriel filed a second affidavit in support of the Objection
that speaks to more current events. (Doc. 26.) According to Mr. Gabriel,
“since filing the motion against manifest injustice and pointing out the
oppressive conduct of Defendants, [he has] experienced increased trau-
matic activities and harassments.” (Id. ¶ 1.) He alleges, upon infor-
mation and belief, that “Defendants are working hard with private indi-
viduals and law enforcement teams to try and post false witnesses and
create a setup to smear [him] with what might look like a crime to fulfill
their purpose to retain those unwarranted records.” (Id. ¶ 9.) Near as
the Court can tell, Mr. Gabriel believes Defendants, in Colorado, are
currently harassing him in Massachusetts, by orchestrating the follow-
ing events he describes:

             Women with shocking boldness have been
              posted by my door to force themselves on me so
              that they can incriminate me. I am not sure how
              much they have been paid but I pray that the
              court will not continue to overlook this im-
              portant safety request: “provide the Plaintiff
              with a serious protective order as he seeks jus-
              tice in his matter.”

             On 10/03/2019 at about 8:30 PM when I was off
              loading my grocery items, a young lady undid
              her jacket and placed it on the door that I had to
              clear before entering my residence. I stood at a
              distance and refused to participate in her self-
              talk and invitations until she left the premises.

             On 10/05/2019 at about 3:00 PM a stranger ag-
              gressively walked towards me in the parking lot
              to start a conversation. As I tried to avoid this
              man, he kept on following me and could have


                                   -6-
              started a fight. This incident has happened mul-
              tiplicity of times and has resulted to restrictions
              to my normal lifestyle including restrictions to
              the desire to go places especially at night. My
              telephone line is always obstructed with pro-
              gramed intrusions and interruptions.

             This morning at about 11 :00 AM while working
              on my “Global Direct Investment paper,” a
              stranger knocked on my door insisting and in-
              tending to come in claiming to be an electrician.
              This was the same reason why I called 911 on
              7/11/2019 because the landlord did not send this
              individual.

These allegations are not related to the conduct underlying this lawsuit
and appear to accuse Defendants of either criminal stalking under Colo.
Rev. Stat. § 18-3-602 (as referenced in the motion for restraining order),
interfering with this lawsuit, or other general harassing behavior.

      To that extent, the Court construes the Objection as a motion for
sanctions or protective order pursuant to the Court’s inherent authority.
Even if a court lacks subject-matter jurisdiction over the substantive
merits of a case,

      it retains the inherent authority to issue orders on matters
      collateral to the merits and to conduct sanction proceedings
      and to impose any sanction for abusive conduct for which
      sanctions are authorized by the federal rules of procedure
      or federal statutes, including awarding costs or attorney
      fees, imposing punishment for criminal contempt, and is-
      suing sanctions.

Lundahl v. Halabi, 600 F. App’x 596, 605–06 (10th Cir. 2014) (cit-
ing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395–96 (1990); Willy
v. Coastal Corp., 503 U.S. 131, 136–37 (1992)); see also Sieverding v.
Colo. Bar Ass’n, 469 F.3d 1340, 1343 (10th Cir. 2006) (“Federal courts
have the inherent power to regulate the activities of abusive litigants by


                                    -7-
imposing carefully tailored restrictions under the appropriate circum-
stances.”). But even so construed, the motion must be denied. “Inher-
ent powers are the exception, not the rule, and their assertion requires
special justification in each case.” Chambers v. NASCO, Inc., 501 U.S.
32, 64 (1991). Taking the contents of the affidavit as true—that these
persons have been approaching him in an inappropriate manner—Mr.
Gabriel offers nothing but speculation that Defendants have orches-
trated these encounters. The motion is therefore DENIED.

      E. Call for Recusal of Magistrate Judge Tafoya

      Finally, Mr. Gabriel “calls upon the Magistrate Kathleen Tafoya
to recuse herself from the case.” (Doc. 24 ¶ 6.) This Court is not aware of
any legitimate reason such recusal would be required, but in any event,
rejects the means by which Plaintiff has challenged Magistrate Judge
Tafoya’s impartiality. The more appropriate procedure for challenging
the impartiality of a judge is through a motion for recusal pursuant to
28 U.S.C. § 455. See, eg., Kinnear–Weed Corp. v. Humble Oil & Refining
Co., 441 F.2d 631 (5th Cir.1971) (“Congress made it expressly plain that
it placed in the justice or judge the responsibility for making the deter-
mination ‘in his opinion’ that he should disqualify himself.”); see also
Clay v. Brown, Hopkins & Stambaugh, 892 F. Supp. 11, 13 (D.D.C. 1995)
(discussing that the “highly personal decision” to recuse should be made,
in the first instance, by the judge being accused of bias). No such motion
has been filed, nor has Mr. Gabriel filed any support for such a motion.
See Estate of Bishop v. Equinox Int’l Corp., 256 F.3d 1050, 1058 (10th
Cir. 2001) (“Factors that do not merit disqualification include: rumor,
speculation, beliefs, conclusions, or other non-factual matters . . . [and]
prior rulings that were adverse to the moving party.” (emphasis in orig-
inal)). There is nothing currently for the Court to decide on this matter.


                                   -8-
                           CONCLUSION

      For the foregoing reasons, the Objections (Doc. 24) are
OVERRULED. To the extent Plaintiff seeks a protective order or sanc-
tions based on the conduct cited in Document 26, the motion is
DENIED.


DATED: October 15, 2019.              BY THE COURT:



                                      _______________________
                                      Daniel D. Domenico
                                      United States District Judge




                                -9-
